Opinion of
Talbot, C. J.:
I concur in the orders.
How far may the state engineer proceed under the act of 1913, creating the water law ? To what extent are the provisions of that statute constitutional? The act purports to authorize this officer, by detailed procedure, to determine the relative rights of water users, and subject to rehearings and appeals to make his determinations conclusive and to empower him to administer and regulate the use of water in accordance with such determinations.
*354Section 87 of the water law provides: “Each section of this act and every part of each section is hereby declared to be independent sections, and parts of sections, and the holding of any section or part thereof to be void or ineffective for any cause shall not be deemed to affect any other section or any part thereof.”
From this it appears that the legislature may have been in doubt as to the validity of certain parts of this statute.
[1] Under the decisions of this court, it has long been settled that, if a section or- a part of a section is unconstitutional, this will not prevent the enforcement of the remainder of the act. If the legislature has attempted to confer upon the state engineer the power to determine water rights for the purposes of his regulation and control of the use of the water and of having a final adj udication of those rights, and if under the constitution the latter power can be executed only by the courts, or if it be conceded that he has no right to make a final adjudication of the relative water rights, there is no good reason why he may not be allowed to make the determination for administrative purposes.
[2] It is well settled that the state may inspect, regulate, and exercise a superintending control over various kinds of business and property. Statutes regulating the hours of labor in underground mines and in smelters, quartz mines, and ore-reduction plants have been sustained. Laws providing for factory inspectors and for safety appliances in mines and factories and on railroads, and regulating transportation of passengers, freight, and live stock, are no longer questioned. Statutes regarding headlights, safety couplers, and train crews are illustrations. Laws providing that payment for the mining of coal should be made upon the basis of weight after it has been screened have been sustained by the Supreme Court of the United States. Other statutes forbid the polluting of streams, running of water upon highways, and the speeding of automobiles. For administrative purposes, bank, railroad, and public service commissions may often act judicially and investigate, *355have hearings, and determine facts to guide them for the purpose of fixing rates and exercising their control, but their determinations are not conclusive against the adjudications of the courts.
It has now come to be generally recognized that under our free government, with all its constitutional guaranties, statutes passed for the public benefit, to meet the new conditions which arise, will be sustained and enforced, although they affect private property or limit the right of contract.
[3] As in these arid regions water is most essential for the support of agriculture, one of the greatest industries of the commonwealth, and by reason of its nature the regulation of its use and the limitation of appropriated to the amount to which they are entitled and need for beneficial purposes is of prime importance, no good reason is apparent why the people’s representatives in the legislature assembled may not in behalf of the public welfare pass laws to regulate its use, as is done in other intermountain states and with other property and business pursuits. To this end the state engineer may proceed in the manner directed by the statute to obtain the best evidence to be had, whether judgment, documentary, or oral, and to carefully and accurately determine the relative rights of water users. Any valid judgments previously rendered regarding these rights are binding upon him as well as upon the courts. Can his determinations have the force of final adjudications? It is provided by the constitution:
“Article 6 — -Judicial Department
“Section 1. The judicial power of this state shall be vested in a supreme court, district courts, and in justices of the peace. The legislature may also establish courts, for municipal purposes only, in incorporated cities and towns.”
Section 44 of the water law provides: “The final orders or decrees of the state engineer, in the proceedings provided by law for the adjudication and determination of *356rights to the use of the waters in this state, shall be conclusive as to all prior appropriations, and the rights of all existing claimants upon the stream or other body of water lawfully embraced in the adjudication, subject, however, to the provisions of law for appeals, rehearings, and for the reopening of the orders or decrees therein.”
By this section it is attempted to make the determination of the state engineer a final adjudication, if there is no rehearing or appeal, but it is not apparent that the constitution will allow it to have that effect, for if such determination could be a conclusive adjudication as the statute states, even if there is no rehearing or appeal, it would in effect be giving the force of a j udgment to the determination of the state engineer and have the effect of conferring judicial power upon him, something the constitution does not permit when it provides that the judicial power of the state shall be vested in the supreme court, district courts, and justices of the peace and courts established for municipal purposes only. With the judicial power of the state limited by the constitution to these courts, the judges of which are required by the constitution to be elected, it would seem that the legislature cannot invest the state engineer, or any appointive or administrative officer, with the judicial power of finally adjudicating vested rights to water. If the legislature could give the state engineer power to make final adj udications of water rights, it could authorize him, or some other appointive officer, to make final adjudications of the right to mines, lands, and other property and claims, and divest the courts of the jurisdiction given them by the constitution, or, if appeal be nominally allowed to the courts, hedge it about with such expensive and burdensome restrictions as to place it beyond the reach of ordinary litigants.
As the constitution limits the judicial'power in this state to the supreme court, district, justice, city, and municipal -courts, it follows that it does not provide for an appeal to the district court from the decision of any tribunal not mentioned in that document. The fact that *357the statute provides for an appeal cannot make the determination of the state engineer binding as a final adjudication of water rights or endow him with judicial power to make a final determination of rights, when the constitution directly limits that power to the courts specified. The constitution of the United States provides that: “The judicial power of the United States, shall be vested in one supreme court, and in such inferior courts as the Congress may from time to time ordain and establish.” (Article 3, sec. 1.)
If there were a provision in the state constitution authorizing the legislature to establish other courts at its discretion, and provision had been made by statute for a special tribunal to determine the rights of water users, a very different question might be presented. Various provisions in relation to courts are found in the organic acts of different states. Upon the adoption of our state constitution, probate courts, which were permitted under the territorial government, were no longer allowed, and the jurisdiction they exercised was transferred to the district court. Decisions in Wyoming and other states having different constitutional and statutory specifications can have but little bearing upon this question.
It being concluded that the state engineer may take evidence and determine water rights for administrative purposes, and that his determinations are not binding as final adjudications, even if no appeal from them be taken, the further question arises as to whether, on the same theory that banks, railroads, and public service corporations are controlled, the state engineer, with the assistance of the duly appointed water commissioner, may allow, restrict, and regulate the use of the water claimed under vested rights without impairing them, in accordance with his determinations, subject to the right of any water user who may feel aggrieved thereby to apply to the courts to restrain the state engineer or the water commissioner from depriving the appropriator of any water to which he may be entitled. If the parties, or any *358of them, desire to have this question determined, it may be suggested that counsel present their views regarding the same in a petition for a rehearing or answer thereto. The case is of unusual importance, and, if this question is to be determined, it should be given due consideration.